Citation Nr: 0906203	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  99-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 29, 1996, 
for the grant of service connection for postoperative 
residuals of a renal transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1958 to March 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appellant had a hearing on this matter in March 2001.  
That Veterans Law Judge is no longer with the Board.  The 
appellant initially requested an additional hearing, but 
subsequently withdrew that request.  The matter is now ready 
for appellate review.


FINDINGS OF FACT

1.  On March 29, 1996, the Veteran filed a request to open a 
claim for service connection for end stage renal failure, 
and, in an October 1996 rating decision, the RO granted the 
Veteran's claim for service connection for end stage renal 
failure, effective from March 29, 1996.  

2.  The Veteran received some VA education benefits in the 
1970's, but there is no indication in the file that he 
claimed compensation benefits prior to March 29, 1996.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than March 29, 1996, for the grant of service connection for 
end stage renal failure have not been met.  38 U.S.C.A. 
§§ 5103-5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.400, (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in August 2002, March 2006, and January 
2008 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The Veteran is seeking entitlement to an earlier effective 
date for the grant of service connection for postoperative 
residuals of a renal transplant.  He asserts that he filed an 
earlier claim, that his grant was based on recently found 
service medical records, and his representative asserts that 
information concerning his new wife in the 1970's shows that 
a claim was filed earlier.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes: his multiple contentions; 
service treatment records; post-service medical records, 
including operative reports and treatment for post operative 
residuals of a renal transplant; and reports of VA 
examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board has thoroughly reviewed the evidence of record and 
finds that the Veteran's request for an effective date for 
the grant of service connection for postoperative residuals 
of a renal transplant prior to March 29, 1996, must be 
denied.  The Veteran originally filed an application for 
service connection for chronic renal disease (also claimed as 
end stage renal disease) on March 29, 1996.  On his claim, 
the Veteran asserted that he initially sought treatment for 
end stage renal disease in March 1996.  He did report 
treatment for kidney pathology during service.  The RO 
granted his claim in an October 1996 rating decision, and 
assigned a 100 percent rating, effective March 29, 1996, the 
date of the initial claim.  

The Veteran filed a notice of disagreement in November 1996, 
asserting that the grant of service connection was based 
solely on military treatment records only recently furnished.  
The Veteran's representative asserted that the Veteran had 
previously been informed that his records had been destroyed 
in a fire.  It is noted that review of the record before the 
Board fails to reveal evidence that any letter was sent about 
lost service treatment records or that they were ever 
considered lost in fire.  In the October 1996 rating decision 
there is no evidence that the appellant's treatment records 
had recently become available.  There is indication that a 
search for the claims file was instituted in the early 
1990's, but it was apparently found as a result of that 
search.

In December 1997, the RO informed the Veteran that he should 
submit evidence showing VA consideration of the claim prior 
to March 29, 1996.  In response, the Veteran's representative 
indicated that the Veteran filed a claim for benefits with 
the Atlanta RO, and was treated at VA medical centers in 
Chicago, Pittsburgh, and Atlanta.

In an April 1998 rating decision the RO denied entitlement to 
an earlier effective date.  As noted, the RO indicated that 
there was no evidence showing the receipt of service medical 
records other than in response to the request made in 
conjunction with the March 1996 claim.  The RO also noted 
that there was no evidence to indicate that the Veteran's 
records were involved in a fire, particularly because 
according to his date of discharge, his records would not 
have been located in the area of the fire in St. Louis.  
Finally, the RO stated that while VA electronic mail dated 
February 1990 to April 1991 indicated that a claims file 
search had been completed; the purpose of the search was not 
noted and once found there is no claim associated with this 
information.

The Veteran submitted a notice of disagreement in October 
1998, asserting that he was treated for kidney problems 
during service, but was not notified of the problems or the 
severity of the problems.  In his March 1999 VA Form 9, the 
Veteran continued to assert that he initially filed a claim 
with the Atlanta Regional Office, on which no action was 
taken.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, 
and they are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; See Norris v. West, 12 Vet. App. 
413, 421 (1999).

In the present case, the Veteran contends that he was treated 
for a kidney disorder during service as well as contends that 
he made a previous claim for service connection.  However, 
the record does not reflect, that the Veteran's grant of 
service connection for end stage renal failure was based upon 
a claim filed within the first year after he left service in 
1962.  Moreover, the present appeal arose from the RO's 
actions with regard to the Veteran's original claim for 
service connection for end stage renal failure, filed in 
March 1996, with respect to which, after service connection 
was granted (and a 100 percent rating was assigned), and the 
Veteran sought an earlier effective date.  Thus, the 
exception for claims filed shortly after service is not for 
application in the instant case.  

It has been asserted that the appellant informed the VA in 
the 1970's that he was recently married.  It is asserted that 
this notice must have been associated with a claim for 
compensation and that he wanted his wife considered in the 
award.  The record does reveal that the veteran was receiving 
educational benefits at this time and no doubt provided the 
information for use in determining those benefits.  There is 
nothing to suggest that a claim for compensation dates from 
the 1970's.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of March 29, 
1996, is the earliest effective date assignable for service 
connection for end stage renal failure, as a matter of law.  
The date of receipt of the Veteran's original claim seeking 
service connection for this disorder was more than one year 
after his separation from service in 1962.  Accordingly, the 
applicable regulation dictates that the effective date is the 
later of the date of receipt of the claim, or the date 
entitlement arose. 

Although, in his statements in support of his claim, the 
Veteran contends that he filed a claim for service connection 
prior to March 1996 at the Atlanta RO, and was treated for 
his kidney disease during service as well as at VA medical 
centers prior to March 1996, there was no objective medical 
evidence on file indicating that the Veteran's claimed 
disability was shown by the evidence of record.  In fact, the 
earliest medical treatment record for kidney disease of 
record was a February 1996 hospital admission report.  
Moreover, VA examinations dated October 1996 and July 1997 
indicated treatment for an injury to the left flank causing 
pain in blood in the urine during service, with no further 
treatment until February 1996, when the Veteran sought 
treatment for an inguinal hernia in Boston.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for end stage renal failure any earlier 
than that which has been currently assigned, i.e., March 29, 
1996.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than March 29, 1996 for the grant 
of service connection for end stage renal failure and post 
operative residuals of a renal transplant is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


